Citation Nr: 0502662	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  02-16 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to the assignment of an initial rating in excess 
of 10 percent for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to August 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana, which granted compensation for 
hepatitis C under 38 U.S.C.A. § 1151, and evaluated the 
disability as 10 percent disabling, effective from May 31, 
2000.  The veteran appeals for the assignment of a higher 
initial rating.  

The Board notes that the claim came before the Board in 
December 2003 and the case was remanded to the RO for further 
development and compliance with the VCAA.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  The veteran's hepatitis C has not been manifested by 
minimal liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser 
degree and frequency than required for a 60 percent 
evaluation (moderate liver damage and disabling recurrent 
episodes of gastrointestinal disturbance, fatigue, and mental 
depression); it does not necessitate dietary restriction or 
other therapeutic measures; nor is the veteran's hepatitis C 
productive of daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary restriction 
or continuous medication, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least two weeks, but less than four 
weeks, during the past 12-month period.    





CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.114, Diagnostic 
Code 7345 (2000), Diagnostic Code 7354 (effective July 2, 
2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2004).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the January 2001 rating decision; the August 
2002 Statement of the Case; the December 2003 Board Remand; 
the July 2004 Supplemental Statement of the Case; and letters 
sent to the veteran by the RO, adequately informed him of the 
information and evidence needed to substantiate his claim for 
a higher initial rating for hepatitis C, and complied with 
VA's notification requirements.  The Statements of the Case 
set forth the laws and regulations applicable to the 
veteran's claim.  Further, letters from the RO to the veteran 
dated November 2002 and January 2004 informed him of the 
types of evidence that would substantiate his claim; that he 
could obtain and submit private evidence in support of his 
claim; and that he could have the RO obtain VA and private 
evidence if he completed the appropriate medical releases for 
any private evidence he wanted the RO to obtain.  In sum, the 
veteran was notified and aware of the evidence needed to 
substantiate his claim for a higher initial rating for 
hepatitis C, and the avenues through which he might obtain 
such evidence, and of the allocation of responsibilities 
between himself and VA in obtaining such evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), such as 
the one currently before the Board, a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  However, the RO decision that is the subject of 
this appeal was issued in January 2001, before the VA had 
issued regulations to implement the statutory changes 
required by the VCAA.  The RO obviously could not inform the 
veteran of law that did not exist.  Moreover, in Pelegrini 
II, the Court also made it clear that where, as in this case, 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice 
complying with section 5103(a); § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004.
 
Here, the Board finds that VCAA was not in existence at the 
time of the January 2001 RO decision, notice was provided by 
the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
claimant was provided with every opportunity to submit 
evidence and argument in support of his claim for a higher 
initial rating for hepatitis C, and to respond to VA notices.  
Therefore, not withstanding Pelegrini II, to decide the 
appeal would not be prejudicial error to the claimant.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In its VCAA notice, Statement of the Case and 
Supplemental Statement of the Case, the RO informed the 
veteran of the evidence already of record and requested that 
he inform VA of any additional information or evidence that 
he wanted VA to obtain.  In a letter informing him that his 
appeal had been certified to the Board, the RO informed him 
that he could submit additional evidence concerning his 
appeal within 90 days of the date of the letter, or the date 
that the Board promulgated a decision in his case, whichever 
came first.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
the Court of Appeals for Veteran's Claims' statement in 
Pelegrini that sections 5103(a) and 3.159(b)(1) require VA to 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA.  VA General Counsel further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by November 2002 and January 2004 letters and asked 
him to identify all medical providers who treated him for 
hepatitis C.  The RO has obtained all identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board notes that the veteran underwent numerous VA 
examinations, including in November 2000, August 2002 and May 
2004.  The Board finds these examinations provide sufficient 
findings upon which to determine the proper schedular rating 
for the veteran's disability.  There is no duty to provide 
another examination or medical opinion.

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Factual Background

In November 2000, the veteran underwent a VA examination.  
The clinician noted that the veteran was exposed to hepatitis 
C after receiving a blood transfusion in conjunction with a 
service connected back surgery in 1990.  The clinician 
further noted that the veteran's liver function tests have 
all been normal.  
The veteran reported a history of three to four episodes of 
black tar-like stools, the most recent of which occurred one 
month prior to the examination.  He denied vomiting, 
hematemesis, and nausea.  He experienced chronic bilateral 
lower abdominal pain related to constipation only.  He 
acknowledged abdominal cramping occurring once a month, which 
he attributed to his lumbar disc disease.  He denied pain of 
the epigastric or right upper quadrant (abdominal) region.  
He had lost weight intentionally and denied fatigue or 
weakness.  Upon examination, the clinician found that the 
veteran's abdomen was anicteric or nonicteric; there was no 
distension; bowel tones were normal; there were no 
organomegally, palpable masses, or tenderness; and there was 
no guarding or rebound tenderness.   

In a December 2001 rating decision, the RO granted service 
connection for hepatitis C and assigned a 10 percent rating, 
effective May 31, 2000, under Diagnostic Code 7345.

In June 2002, the veteran sought treatment at a VA Medical 
Center (VAMC) for an unrelated condition.  The report updated 
the veteran's other chronic conditions.  With respect to his 
hepatitis C, it was indicated in the report that the 
veteran's liver tests were normal in April 2002.  He denied 
abdominal pain, and the clinician found that the veteran's 
hepatitis C was asymptomatic.   

The veteran underwent a VA examination in August 2002.  The 
clinician noted that the claims folder "failed to reveal any 
symptomatology directly attributable to the hepatitis."  
There is no indication that the veteran complained of 
fatigue, malaise, or anorexia; that he required dietary 
restrictions or continuous medication; or that he suffered 
incapacitating episodes having a total duration of between 
two and four weeks during the past 12-month period.  When 
asked if the veteran's hepatitis C disability was manifested 
by anything more than laboratory results, the clinician 
responded, "Not that I have been able to uncover."    

A January 2004 VA outpatient treatment report reveals that 
the veteran's had normal liver function tests in July 2003.  

The veteran underwent another VA examination in May 2004.  
The clinician reported that the veteran denied experiencing 
any nausea or vomiting and that has not been treated for 
hepatitis C.  The veteran further denied fatigue, although he 
reported increased weakness (which the veteran attributed to 
back and leg problems).  The clinician also reported that the 
veteran "denies any known current symptoms of HCV [hepatitis 
C virus]."  The clinician's final impression was "Hepatitis 
C virus positive, no current symptoms."  

Laws and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history.  38 C.F.R. §§ 4.2, 4.41.  

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id.   

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

During the pendency of the veteran's appeal, the rating 
criteria for hepatitis have been amended.  Prior to July 2, 
2001, hepatitis was rated under 38 C.F.R. § 4.114 (Diagnostic 
Code 7345).  It stated that a noncompensable rating was 
warranted for healed infectious hepatitis that is 
nonsymptomatic.  A 10 percent evaluation was warranted if the 
veteran suffered from demonstrable liver damage with mild 
gastrointestinal disturbance.  A 30 percent rating was 
warranted for minimal liver damage with associated fatigue, 
anxiety, and gastrointestinal disturbance of lesser 
degree and frequency than required for a 60 percent 
evaluation, but necessitating dietary restriction or other 
therapeutic measures.  A 60 percent evaluation required 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  
Finally, a 100 percent rating was warranted when the disease 
was productive of marked liver damage manifested by liver 
function tests and marked gastrointestinal symptoms, or with 
episodes of several weeks duration, aggregating three or more 
a year, and accompanied by disabling symptoms requiring rest 
therapy.
 
Effective July 2, 2001, a new diagnostic code was created 
that deals specifically with hepatitis C.  Pursuant to 38 
C.F.R. § 4.114 (Diagnostic Code 7354), nonsymptomatic 
hepatitis C warrants a noncompensable rating.  Intermittent 
fatigue, malaise, and anorexia, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two weeks, 
during the past 12-month period warrants a 10 percent rating.  
A 20 percent rating is assigned for daily fatigue, malaise, 
and anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  A 40 percent rating is assigned for daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.  A 60 percent rating is assigned for daily 
fatigue, malaise, and anorexia, with substantial weight loss 
(or other indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  A 100 percent rating is assigned for near-
constant debilitating symptoms (such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain).

"Incapacitating episode" means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.  38 C.F.R. § 4.114, Diagnostic Code 7354 (Note 
(2)).  The term "substantial weight loss" means a loss of 
greater than 20 percent of the individual's baseline weight, 
sustained for three months or longer; and the term "minor 
weight loss" means a weight loss of 10 to 20 percent of the 
individual's baseline weight, sustained for three months or 
longer.  See 38 C.F.R. § 4.112 (2004).

Analysis

As noted under the law and regulations above, during the 
pendency of the veteran's appeal, the regulations pertaining 
to the evaluation of Hepatitis C have been amended.  See 66 
Fed. Reg. 29, 486 (effective July 2, 2001).  In Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991), the United States 
Court of Veterans Appeals (now the United Stated Court of 
Appeals for Veterans Claims) (Court) held that when the 
governing law or regulations change during an appeal, the 
most favorable version will be applied.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
subsequently overruled Karnas to the extent that it indicated 
retroactive application of a new law or regulation might be 
appropriate in the absence of language in the law or 
regulation requiring such application.  See Kuzma v. 
Principi, 341 F.3d 1327, 1328-1329 (2003).  Similarly, 
VAOPGCPREC 7-2003, which addressed the standards governing 
retroactive application of statutes and regulations, found 
that the Karnas rule conflicts with Supreme Court and Federal 
Circuit precedent "insofar as it requires VA to apply the 
version of a statute or regulation most favorable to a 
claimant when a statutory or regulatory change is silent as 
to application."  However, the General Counsel of VA has held 
that where a law or regulation changes during the pendency of 
a claim for a higher rating, the Board must first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
See VAOPGCPREC 3-2000; 65 Fed. Reg. 33422 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

The Board notes that, under the criteria in effect prior to 
July 2, 2001, the next highest rating of 30 percent for 
hepatitis requires minimal liver damage with associated 
fatigue, anxiety, and gastrointestinal disturbance of lesser 
degree and frequency than required for a 60 percent 
evaluation (moderate liver damage and disabling recurrent 
episodes of gastrointestinal disturbance, fatigue, and mental 
depression), but necessitating dietary restriction or other 
therapeutic measures.  Effective July 2, 2001, the criteria 
for the next highest rating of 20 percent are daily fatigue, 
malaise, and anorexia (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.

In this case, since neither set of criteria are more 
favorable, the Board will consider the claim under both 
versions of applicable diagnostic criteria as effective date 
regulations may allow.  See VAOPGCPREC 3-2000 (2000).  

Upon reviewing the records, the Board notes that the veteran 
has never shown symptoms of fatigue, anxiety, or 
gastrointestinal disturbance that necessitated dietary 
restrictions or other therapeutic measures; he has not been 
shown to have suffered from daily fatigue, malaise, or 
anorexia requiring dietary restrictions or continuous 
medication; nor has the veteran suffered from incapacitating 
episodes of at least two weeks time during the past 12-month 
period.

To the contrary, at the veteran's 2000 VA examination, the 
clinician noted that the veteran's liver function tests have 
all been normal.  The veteran denied vomiting, hematemesis, 
nausea, fatigue, and weakness.  He denied pain of epigastric 
region or RUQ region.  Although he reported chronic bilateral 
lower abdominal pain, he admitted that it was related to 
constipation only.  Similarly, he acknowledged abdominal 
cramping occurring once a month, but he attributed it to his 
lumbar disc disease.  In any case, there is no evidence that 
his hepatitis condition necessitated any dietary restrictions 
or other therapeutic measures.  Upon examination, the 
clinician found that the veteran's abdomen was anicteric or 
nonicteric; there was no distension; bowel tones were normal; 
there were no organomegally, palpable masses, or tenderness; 
and there was no guarding or rebound tenderness.   

A June 2002 VAMC medical report revealed that as recently as 
April 2002, the veteran's liver tests were normal.  
Furthermore, he denied any abdominal pain, and the clinician 
found the veteran's hepatitis C to be asymptomatic.   

The August 2002 VA examination report contains no indication 
that the veteran complained of fatigue, malaise, or anorexia; 
that he required dietary restrictions or continuous 
medication; or that he suffered incapacitating episodes 
having a total duration of between two and four weeks during 
the past 12-month period.  When asked if the veteran's 
hepatitis C disability was manifested by anything more than 
laboratory results, the clinician responded, "Not that I 
have been able to uncover."    

The Board notes that the veteran's July 2003 liver function 
tests were once again normal.  Finally, at the veteran's May 
2004 VA examination he denied experiencing any nausea or 
vomiting and stated that he has not been treated for 
hepatitis C and denied "any known current symptoms of HCV 
[hepatitis C virus]."  The clinician's final impression was 
"Hepatitis C virus positive, no current symptoms."  

In sum, the veteran's hepatitis C has not been manifested by 
minimal liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser 
degree and frequency than required for a 60 percent 
evaluation (moderate liver damage and disabling recurrent 
episodes of gastrointestinal disturbance, fatigue, and mental 
depression); it does not necessitate dietary restriction or 
other therapeutic measures; nor is the veteran's hepatitis C 
productive of daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary restriction 
or continuous medication, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least two weeks, but less than four 
weeks, during the past 12-month period.  As he has not meet 
the criteria for the assignment of an initial or staged 
rating in excess of 10 percent under the former or current 
criteria for rating hepatitis, at any time since May 2000, an 
initial or staged rating in excess of 10 percent for 
hepatitis C is not warranted.  38 C.F.R. §§ 4.1, 4.7, 4.114, 
Diagnostic Code 7345 (2000), Diagnostic Code 7354 (effective 
July 2, 2001).

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) 
(2002).  The veteran has submitted no supportive evidence 
indicating that his disability has interfered with his 
employment.  In addition, the evidence of record does not 
reflect frequent periods of hospitalization due to hepatitis 
C, or indicate that the manifestations of the disability are 
unusual or exceptional.  In sum, there is no indication in 
the record that the average industrial impairment resulting 
from the disability would be in excess of that contemplated 
by the assigned evaluation.  Accordingly, in the absence of 
such factors, the Board finds that the criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an initial or staged rating in excess of 10 percent 
for hepatitis C must be denied.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to the assignment of an initial or staged rating 
in excess of 10 percent for hepatitis C is denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


